 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 373 and HenryArminas, Paul Bongard, Jr., Frank Castellano,Jeffrey Coleridge, Philip Connell, William Craw-ford, Joseph Dolinich, Edward Farley, James Fox,John Krusis, Thomas McCloskey, Donald McMa-hon, Frank O'Neill, Arthur Smith, Charles Thom,and Joseph Thom, and Building ContractorsAssociation of New Jersey, Party to the ContractInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 45 and AdamLerie, and Joseph Bucci, and Marcel Brizien, CarlClarino, Patrick Clarino, James Moniello, JohnMoniello, Michael Moniello, and Jack Tagliareniand Building Contractors Association of NewJersey, Party to the ContractInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 483 and WilliamO'Neill, and Nicholas Philipchuk and A.H. Wink-ens, and Richard Clark, and Building ContractorsAssociation of New Jersey, Party to the Contract.Cases 22-CB-3024, 22-CB-3046, 22-CB-3123,22-CB-3151, 22-CB-3097, 22-CB-3195, and 22-CB-3204September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn September 23, 1976, Administrative Law JudgeTomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief; RespondentsInternational Association of Bridge, Structural &Ornamental Ironworkers, Locals 373 and 45 (hereinI Respondent Locals 373 and 45 have requested oral argument. Thisrequest is hereby denied as the record, exceptions, and briefs adequatelypresent the issues and positions of the parties.2 Respondent Local 373 has excepted to the failure of the AdministrativeLaw Judge to strike the testimony of Frank O'Neill on the ground that hisinvocation of the constitutional privilege against self-incrimination effective-ly deprived it of its right to cross-examine him. Inasmuch as Respondent'scross-examination of the witness related primarily to matters relevant tobackpay proceedings, we hereby affirm the Administrative Law Judge'sruling. See Sec. 102.44(c) of the Board's Rules and Regulations, Series 8, asamended.3 The Northern New Jersey District Council of Ironworkers is comprisedof various locals, including the three Respondents herein. Pursuant to acontractural agreement with the Building Contractors Association of NewJersey, these locals operate exclusive hiring halls.4 The consolidated complaint specifically alleged, inter alia, thatRespondent Locals 373, 45, and 483 had discriminated against 29 namedindividuals. At the hearing. the General Counsel withdrew the allegations ofthe complaint relating to alleged discriminatees A. H. Winkens, NicholasPhilipchuk. and Richard Clark. who had filed charges against Local 483.The Administrative Law Judge dismissed the allegations of the complaintwith respect to alleged discriminatees William O'Neill, the sole remainingcomplainant against Local 483, Joseph Bucci, Charles Thom, and Joseph232 NLRB No. 85called Respondent Locals 373 and 45), jointly filedexceptions and a supporting brief; and the ChargingParties filed limited exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings,2findings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent Locals 373 and 45 have engaged inwidespread and pervasive violations of Section8(b)(l)(A) and (2) of the Act by discriminatingagainst nonmember applicants in the operation oftheir exclusive hiring halls.3He found that Respon-dents had committed unfair labor practice violationsin every instance in which their members werereferred to work in preference to 22 alleged discrimi-natees named in the complaint who had registeredprior to them.4In each instance the member's namebore no special designation in the right-hand columnof the referral books entitled "Remarks" which mighthave justified preferential treatment.5In so doing,the Administrative Law Judge, as part of hisDecision, introduced into evidence as his ownexhibits certain appendixes prepared and submittedby the General Counsel in a posthearing brief to theAdministrative Law Judge which contained summar-ies of the referral books of Respondent Locals 373and 45, and the shop steward reports of RespondentLocal 45. It is clear from a comparison of the referralbooks with the statistical information set out by theAdministrative Law Judge as illustrations of unlaw-ful conduct that, in finding specific violations herein,he substantially relied on the summaries provided byThom. We adopt the Administrative Law Judge's dismissal of theseallegations.5 On July 28, 1972, a 5-year consent decree was issued by the UnitedStates District Court for the District of New Jersey in a Title VII actionbrought against, inter alia, the Northern New Jersey District Council ofIronworkers and its five locals, including the three Respondents herein. Theconsent decree provides 'that the referral system shall be operated byRespondents on a "non-discriminatory basis without regard to membershipor non-membership in the Union, and there shall be no discriminationagainst any person by reason of race or color." The consent decree,however, permits the Unions to refer individuals out of chronological orderin the following instances: (I) the contractor specifically requests anapplicant, by name, who had previously signed the referral list; (2) theapplicant is a trainee or apprentice within the geographical jurisdiction ofthe local union; (3) the contractor requests a specific individual to serve asforeman; (4) senior experienced applicants designated by the local union toact as stewards: (5) minorities requested by contractors who are obligated tomeet affirmative action requirements imposed by any governmental agency:and (6) employer requisitions communicated during other than normalreferral hours or on Saturdays, Sundays, or holidays. It appears thatRespondents, when making referrals which purportedly fell within theseclassifications, generally denoted such referrals by placing special designa-tions in the "Remarks" column of their refenal books.504 IRONWORKERS, LOCAL 373the General Counsel rather than on the actualreferral records which were introduced into evidence.Respondents except to the Administrative LawJudge's findings insofar as they are based on theGeneral Counsel's posthearing summaries. Theycontend, inter alia, that the General Counsel failed totake into account designations in the "Remarks"column for members falling within excepted catego-ries under the consent decree, and did not considerother designations appearing elsewhere in theirreferral books.While we conclude that Respondents in fact haveengaged in a continuing and widespread pattern ofunlawful conduct against the discriminatees herein,we do so based upon our examination of the referralbooks themselves, placing no reliance on the GeneralCounsel's summaries. In finding the specific viola-tions which are detailed in Appendixes C and D[omitted from publication], we have excluded fromconsideration those instances in which it appearsfrom the books that Respondents seek to justifynonchronological referrals of members by accordingthem preferential referral designations recognized bythe consent decree. We have relied solely on thosereferrals wherein members with no purported desig-nations were given preference over the 22 nonmem-ber applicants found by the Administrative LawJudge to have been discriminated against. Thus, wefind that Respondent Local 373 clearly violatedSection 8(b)(l)(A) and (2) of the Act an indisputableminimum number of 349 times and Local 45 clearlyviolated the same provisions of the Act an indisputa-ble number of 74 times by affording preferentialtreatment to their own members.6In addition to his findings of specific violations, theAdministrative Law Judge concluded that Respon-dents' designation of their own members as fallingwithin the excepted categories of "foreman," "stew-ard," "requested," or "late call" were deceitful in atleast half of the total instances in which they madeout-of-turn referrals based on such designations. Inthis regard, he found:As the months went on-starting early inJanuary 1975 before any charge was filed,continuing into the second half of the year withmore charges being filed, and then through theearly part of 1976 as the hearing approached,more and more of the preferred members were6 Specifically, with respect to Local 373, a review of the referral booksreveals that during the period from January 15, 1975, to June 10, 1976, thatRespondent clearly violated the Act at least the following number of timesagainst each of the named discriminatees: Henry Arminas (33); PaulBonard, Jr. (26); Frank Castellano (30); Jeffrey Colendge (25): PhilipConnell (36); William Crawford (60); Joseph Dolinch (6); Edward Farley(22); James Fox (27); John Krusis (12); Thomas McCloskey (26); DonaldMcMahom (14); Frank O'Neill (12); and Arthur Smith (20). Similarly, withrespect to Local 45, for the period February 11, 1975, to June 10. 1976:designated foremen, stewards, etc. Indeed, therecame a time when practically every member ofLocal 373 was recorded as in one special categoryor another. The inference that this progressivepattern tells a revealing story of deceit isinescapable.The Administrative Law Judge supported the "ines-capable" inference of deceit with a detailed recitationof findings conclusively establishing comparablepatterns of progressively worsening, grossly disparatedesignation treatment for members vis-a-vis non-members in both Respondents' referral registers.7While we do not find sufficient evidence to supportthe specific calculation in the Administrative LawJudge's finding that at least half of the aforemen-tioned designations were false, it is clear from thereferral books that Respondents continuously andsystematically designated their own members asfalling within excepted categories under the consentdecree and referred them out of turn, almost to thepoint of so designating each and every memberreferred. Although nonmember signatories signifi-cantly outnumbered members in the referral books,they were seldom accorded preferential referralclassifications and were rarely referred to jobs out ofchronological order even if they were classifiedwithin excepted categories in the books.We agree with the Administrative Law Judge thatthe only reasonable evidentiary inference to bedrawn from this striking statistical contrast betweenmember and nonmember referrals made pursuant toexcepted category designations is that a substantialnumber of such designations are false. This evidencesupplements the aforementioned conclusive evidenceof multitudinous acts of discrimination against 22identified nonmember applicants for employmentand further demonstrates that Respondents haveengaged in egregious and pervasive violations of theAct over an extended period of time by givingpreference to members over nonmembers in makingreferrals.THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(b)()(A) and (2) of the Act, weshall order that they cease and desist therefrom andMarcel Bizien (4); Carl Clarino (I); Patnck Clanno (I); Adam Lerie (24);James Moniello (4); John Moniello (4); Michael Moniello (20); and JackTagliareni (16). See Appendixes C and D.7 The Administrative Law Judge apparently based his findings withrespect to excepted category designations and referrals upon an analysis ofthe referral books themselves. While there are minor discrepancies betweenthe figures set out by the Administrative Law Judge and those revealed byour examination of books, such discrepancies are too insubstantial to affectour conclusion herein.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action designed to effectuatethe purposes of the Act.The complaint herein not only alleges that Respon-dents have violated the Act as to certain identifiednonmember applicants, but also alleges more broad-ly that they have discriminated against "other of[their] applicants for employment." In view of ourfinding that Respondent Locals 373 and 45 havecommitted widespread unfair labor practices againstnonmember applicants seeking employment throughtheir hiring halls, we agree with the recommendationof the Adminstrative Law Judge that Respondentsmust be required to cease and desist from discrimi-nating against the 22 identified discriminatees, aswell as all nonmember applicants similarly situated.8We also shall provide that Respondents make wholethe identified discriminatees and all nonmemberapplicants similarly situated who sought employmentopportunities during the relevant period for any lossof earnings they may have suffered by reason ofRespondents' discrimination against them.9With respect to backpay for the individual discrim-inatees, and all nonmember applicants who weresimilarly situated, the Administrative Law Judgeapplied a formula to each Respondent Local where-by the overall earnings of all applicants, membersand nonmembers, seeking employment through itsreferral system would be divided by the total numberof ironworkers who worked out of the hiring hall.While we agree with the basic formula adopted bythe Administrative Law Judge, we shall modify thisportion of his recommended remedy by taking intoaccount the net earnings of the individual discrimi-natees during the relevant period and by providingfor the inclusion of interest. Thus, we shall orderRespondents to make whole the named discrimina-tees and all other nonmember applicants who weresimilarly situated for any loss of earnings they mayhave suffered by reason of Respondents' discrimina-tion against them in the manner prescribed by theAdministrative Law Judge, less their net earnings,I Respondents have set forth their use of' "requested" referral designa-tions made pursuant to the operative judicial consent decree as anaffirmative defense to the charges herein. In this regard, the evidence ofsubstantial falsification of excepted category referral designations byRespondents has already been discussed. In addition, we note specificallythat Respondents have failed to substantiate the validity of "requested"designations by producing (1) the separate "Contractors RequisitionRegister" required by par. 23 of the consent decree or (2) wnttenconfirmation of contractors requests required by par. 27(c) of the consentdecree. Respondents must at least produce such documents, or explain theirfailure to do so, in order to meet the burden of proving their defense tofacially discriminatory referrals. Accordingly, the class of "similarlysituated" discnminatees entitled to relief by this Decision and Order shallinclude any nonmember applicant for referral identified by the GeneralCounsel in subsequent compliance proceedings as an individual inpreference to whom a member applicant designated "requested" has beennonchronologically referred, with the provision that Respondents mayattempt affirmatively to defend any "requested" referral designation byproduction and verification of the aforementioned documents or otherevidence of sufficient probity.together with interest as provided in Florida SteelCorporation, 231 NLRB 651 (1977).1°The Administrative Law Judge also recommendedthat a neutral monitor-designated and supervisedby the Board but compensated by Respondents-beappointed to oversee the daily operations andrecording procedures at both hiring halls. In ourjudgment, the appointment of a monitor is notnecessary to effectuate the purposes of the Act.However, in light of the consistent pattern ofdiscrimination engaged in by Respondents againstnonmember applicants over an extended period oftime, we shall require Respondents to keep andretain for a period of 2 years permanent writtenrecords of their hiring hall operations and make suchrecords available to the Regional Director uponrequest." We shall further require Respondents tosubmit to the Regional Director four quarterlyreports concerning the employment of the 22 nameddiscriminatees and other nonmember applicantssubsequently found to have been similarly situated.12In addition, we shall order Respondents to place thereferral registers, for a period of 2 years, on a table orledge in their hiring halls for easy access andinspection by all applicants upon completion of eachday's entries in such registers. Finally, in addition toa requirement that Respondents post appropriatenotices at their hiring halls, we shall direct thatRespondents cause such notices to be printed in anewspaper of general circulation within their juris-dictional area.13ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that:A. Respondent International Association ofBridge, Structural & Ornamental Ironworkers, Local373, Perth Amboy, New Jersey, its officers, agents,and representatives, shall:1. Cease and desist from:9 See Painters, Decorators, and Paperhangers of America, Local No. 985(W F Sahualia & Co., Inc.), 194 NLRB 323 (1971); Harold Goldsmith andAda J. Goldsmith, d/b/a Superior Maintenance Company, 133 NLRB 746(1961).'o In accordance with our decision in Florida Steel Corporation, supra, weshall apply the current 7-percent rate for periods prior to August 25, 1977, inwhich the "adjusted prime interest rate" as used by the Internal RevenueService in calculating interest on tax payments was at least 7 percent.lI See, e.g., Ironworkers Local Union No. 290, International Association ofBridge, Structural and Ornamental Workers, A FL-CIO (Mid-States SteelErection Company), 184 NLRB 177 (1970), enfd. 443 F.2d 383 (C.A. 6, 1971).12 See, e.g., International Association of Bridge, Structural and OrnamentalIron Workers, Local 350 (Atlantic County Building Trades EmployersAssociation), 164 NLRB 644 (1967).13 See Local 420, United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada, A FL (J. J.White, Inc.), I I NLRB 1126 (1955), enfd. 239 F.2d 327 (C.A. 3, 1956).506 IRONWORKERS, LOCAL 373(a) Causing or attempting to cause the separateemployer-members of Building Contractors Associa-tion of New Jersey, or any other employer, todiscriminate against any of the following employees:Henry ArminasPaul Bongard, Jr.Frank CastellanoJeffrey ColeridgePhilip ConnellWilliam CrawfordJoseph DolinichEdward FarleyJames FoxJohn KrusisThomas McCloskeyDonald McMahonFrank O'NeillArthur Smithor any other employees, in violation of Section8(a)(3) of the National Labor Relations Act becauseof their lack of membership in Local 373.(b) In any other manner restraining or coercingemployees or applicants for employment in theexercise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.2. Take the following affirmative action necessaryto effectuate the purposes of the Act:(a) Keep and retain for a period of 2 years from thedate of this Decision and Order permanent writtenrecords of its hiring and referral operations whichwill be adequate to disclose fully the basis uponwhich each referral is made and, upon the request ofthe Regional Director for Region 22, or his agents,make available for inspection, at all reasonabletimes, any records relating in any way to the hiringand referral system.(b) Submit four quarterly reports to the RegionalDirector, due 10 days after the close of each calendarquarter subsequent to the issuance of this Decisionand Order, concerning the employment of the above-named employees and other nonmember applicantssubsequently found to have been similarly situated.Such reports shall include the date and number ofjob applications made to Respondent, the date andnumber of actual job referrals by Respondent, andthe length of such employment during such quarter.(c) Place the referral registers, for a period of 2years, on a table or ledge in the hiring hall for easyaccess and inspection by the applicants as a matter ofright, upon completion of each day's entries in suchregisters.(d) Make whole each of the above-named employ-ees, and all other nonmember applicants who weresimilarly situated, for any loss of earnings suffered byreason of the discrimination practiced against them,in the manner set forth in the section of this Decisionentitled "The Remedy."14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists and other documentsnecessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(f) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "AppendixA."14Copies of said notice, on forms provided bythe Regional Director for Region 22, after being dulysigned by the Local's representative, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Union toinsure that said notices are not altered, defaced, orcovered by any other material.(g) Cause, at its expense, the attached noticemarked "Appendix A."15to be printed in a newspa-per of general circulation in Perth Amboy, NewJersey.(h) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent Local 373 has taken tocomply herewith.B. Respondent International Association ofBridge, Structural & Ornamental Ironworkers, Local45, Jersey City, New Jersey, its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Causing or attempting to cause the separateemployer-members of Building Contractors Associa-tion of New Jersey, or any other employer, todiscriminate against any of the following employees:Marcel BizienCarl ClarinoPatrick ClarinoAdam LerieJames MonielloJohn MonielloMichael MonielloJack Tagliarenior any other employees, in violation of Section8(a)(3) of the National Labor Relations Act becauseof their lack of membership in Local 45.(b) In any other manner restraining or coercingemployees or applicants for employment in theexercise of the rights guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action necessaryto effectuate the purposes of the National LaborRelations Act:(a) Keep and retain for a period of 2 years from thedate of this Decision and Order permanent writtenJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."II See fn. 14, supra.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords of its hiring and referral operations whichwill be adequate to disclose fully the basis uponwhich each referral is made and, upon the request ofthe Regional Director for Region 22, or his agents,make available for inspection, at all reasonabletimes, any records relating in any way to the hiringand referral system.(b) Submit four quarterly reports to the RegionalDirector, due 10 days after the close of each calendarquarter subsequent to the issuance of this Decision,concerning the employment of the above-namedemployees and other nonmember applicants subse-quently found to have been similarly situated. Suchreports shall include the date and number of jobapplications made to Respondent, the date andnumber of actual job referrals by Respondent, andthe length of such employment during such quarter.(c) Place the referral registers, for a period of 2years, on a table or ledge in the hiring hall for easyaccess and inspection by the applicants as a matter ofright, upon completion of each day's entries in suchregisters.(d) Make whole each of the above-named employ-ees, and all other nonmember applicants who weresimilarly situated, for any loss of earnings suffered byreason of the discrimination practiced against them,in the manner set forth in the section of this Decisionentitled "The Remedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists and other documentsnecessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(f) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "AppendixB." 16 Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by the Local's representative, shall be postedby it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Reason-able steps shall be taken by the Union to insure thatsaid notices are not altered, defaced, or covered byany other material.(g) Cause, at its expense, the attached noticemarked "Appendix B"17to be printed in a newspa-per of general circulation in Jersey City, New Jersey.(h) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent Local 45 has taken to complyherewith."6 See fn. 14, supra.I7 See fn. 14, supra.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause theemployer-members of Building Contractors Asso-ciation of New Jersey, or any other employer, todiscriminate against any of the following employ-ees:Henry ArminausPaul Bongard, Jr.Frank CastellanoJeffrey ColeridgePhilip ConnellWilliam CrawfordJoseph DolinichEdward FarleyJames FoxJohn KrusisThomas McCloskeyDonald McMahonFrank O'NeillArthur Smithor any other employees, in violation of Section8(a)(3) of the National Labor Relations Actbecause of their lack of membership in Local 373.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring andreferral operations which will be adequate todisclose fully the basis upon which each referral ismade and, upon the request of the RegionalDirector for Region 22, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiring andreferral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to issuance ofthe Board's Decision and Order concerning theemployment of the above-named employees andthose nonmember applicants subsequently foundto have been similarly situated. Such reports shallindicate the date and number of job applicationsmade to us, the date and number of our actual jobreferrals, and the length of such employmentduring such quarter.WE WILL place the referral registers, for aperiod of 2 years, on a table or ledge in our hiringhall for easy access and inspection by theapplicants as a matter of right, upon completionof each day's entries in such registers.WE WILL make whole each of the above-namedemployees, and all other nonmember applicantswho were similarly situated, for any loss of508 IRONWORKERS, LOCAL 373earnings they may have suffered by reason of ourdiscrimination against them.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL &ORNAMENTALIRONWORKERS, LOCAL373APPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause theemployer-members of Building Contractors Asso-ciation of New Jersey, or any other employer, todiscriminate against any of the following employ-ees:Marcel BizienCarl ClarinoPatrick ClarinoAdam LerieJames MonielloJohn MonielloMichael MonielloJack Tagliarenior any other employees in violation of Section8(a)(3) of the National Labor Relations Actbecause of their lack of membership in Local 45.WE WILL NOT in any other manner restrain orcoerce employees or applicants for employmentin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring andreferral operations which will be adequate todisclose fully the basis upon which each referral ismade and, upon the request of the RegionalDirector for Region 22, or his agents, makeavailable for inspection, at all reasonable times,any records relating in any way to the hiring andreferral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to the issuanceof the Board's Decision and Order, concerningthe employment of the above-named employeesand those nonmember applicants subsequentlyfound to have been similarly situated. Suchreports shall indicate the date and number of jobapplications made to us, the date and number ofour actual job referrals, and the length of suchemployment during such quarter.WE WILL place the referral registers, for aperiod of 2 years, on a table or ledge in our hiringhall for easy access and inspection by theapplicants as a matter of right, upon completionof each day's entries in such registers.WE WILL make whole each of the above-namedemployees, and all other nonmember applicantswho were similarly situated, for any loss ofearnings they may have suffered by reason of ourdiscrimination against them.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL &ORNAMENTALIRONWORKERS, LOCAL 45DECISIONSTATEMENT OF THE CASETHOMAs A. RIccl, Administrative Law Judge: A hearingin this proceeding was held at Newark, New Jersey, onMay 24, 25, 26, and 27, and on June 7, 1976, on complaintof the General Counsel against three locals -Nos. 373, 45,and 483 -of the International Association of Bridge,Structural & Ornamental Ironworkers, together here calledRespondents or the Unions. The final complaint, followingseveral preliminary ones, and upon which the hearing waspredicated, issued on April 27, 1976, and rests upon sevenseparate charges filed. The essential issue underlying theentire case is whether, in their operation of exclusivereferral hiring halls, the Respondents unlawfully causedemployers in their jurisdictional areas to discriminateagainst nonmembers of the pertinent locals in theiremployment opportunities, and thereby violated Section8(b)(IXA) and (2) of the Act. The charges were filed onvarious dates beginning July 24, 1975, and ending April 7,1976. With respect to Respondent Local 373 the complaintlists 16 employees -all individual ironworkers -ashaving suffered illegal discrimination at the hands of thatlocal; it lists eight additional individuals, again allironworkers, as having been prejudiced illegally by Local45 in its hiring hall; and finally, the complaint names fourironworkers, all nonmembers of Local 483, as having beenunlawfully refused referral to work by that union. Briefswere filed after the close of the hearing by the GeneralCounsel, Respondents, and the Charging Parties.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGs OF FACT1. THE BUSINESS OF THE EMPLOYERSBuilding Contractors Association of New Jersey, a Stateof New Jersey corporation, is an association of separateemployers engaged in the business of construction in theState of New Jersey. For years these members haveauthorized the Association to bargain collectively withunions representing employees of the individual memberson a multiemployer basis, and over the years the Associa-tion has, on behalf of its members, negotiated and signed509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreements with Respondent Locals373, 45, and 483. In the normal course of their businessoperations the members of the Association have, during thepast 12 months, and therefore a representative period,caused construction materials and other goods to bebrought from out-of-state sources to their constructionprojects in the State of New Jersey valued in excess of$50,000. 1 find that the Association is an employer engagedin commerce within the meaning of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDI find that Locals 373, 45, and 483, of the InternationalAssociation of Bridge, Structural & Ornamental Ironwork-ers, are labor organizations within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICES1In this case there is no dispute as to the pertinent facts,which prove conclusively on their face the widespreadunfair labor practices alleged in the complaint. RespondentLocals, through their council, called Northern New JerseyDistrict Council of Ironworkers, have long been incontractual relations with the multiemployer group calledBuilding Contractors Association of New Jersey. Thecontract provides in the usual way for hiring halls to beoperated by each of the component locals, five of them,including these three Respondents. Also according to thecontract and according to law, all ironworkers seekingemployment are to be registered at the hall and referredout to job assignments in rotation as requests for workmenare received from separate employers. In further keepingwith the law, the arrangement is that the locals will notassign their members to work out of turn; i.e., in preferenceto other ironworkers who sign the referral registers aheadof them. It is that conduct, of sending members -of Local373 and 45 -to fill employer requests despite the factnonmembers had signed into the halls before them that thecomplaint calls illegal and violative of the statute. By sosending its own members to work before nonmemberssitting in the hall and waiting their proper turn, the unioncauses the employer, who has contractually agreed to putpeople to work only when coming out of the hiring hall, "todiscriminate against an employee in violation of Subsec-tion 8(a)(3)" in the words of the statute, and thereby itselfviolates Section 8(b)(2). See International Brotherhood ofBoilermakers, Iron Shipbuildings, Blacksmiths, Forgers andHelpers Local Lodge No. 169, AFL-CIO (Riley StokerCorporation), 209 NLRB 140 (1974).A number of contentions articulated in defense will beconsidered below. Respondents called no witnesses andoffered no evidence at all. They rested upon conclusion ofthe General Counsel's and the Charging Parties' case.A. The Referral RegistersThe proof, showing that both Locals 373 and 45 didprecisely what is charged in the complaint, consists ofAt the close of the hearing the General withdrew almost all of thecomplaint allegations directed to Respondent Local 483; the singleremaining minor charge against that local will be disposed of at the end ofwritten referral registers made by Respondents' agentsthemselves. They were produced at the hearing byRespondents in the original and were received in evidence.You look at a page, run your finger down the list ofnumbered signatures, and see one Local 373 member afteranother who signed the book after William Crawford onJanuary 20, 1975, and was sent out to work before January29, when his name was called out for the first time. Forpurposes of making clear at the outset the plain nature ofall evidence, I find, as a first instance, that during theperiod January 21 to 28, 1975, inclusive, Respondent Local373 violated Section 8(bX2) and (IXA) of the Act 15 timesby sending 15 of its members to work, although each hadsigned into the hiring hall after William Crawford, whodesignated himself thereon as a member of Local 399.The same kind of pictures appear in the registers of Local45, its members sent out to work while nonmembers whohad signed in ahead of them were ignored. And thisincludes, with respect to Local 45 also, plain members withno purported designation. As will appear, both Respon-dents also committed a great many unfair labor practiceswhere the conclusions rest on inference (Radio Officers'Union of the Commercial Telegraphers Union, AFL, [A. H.Bull Steamship Company] v. N.LR.B., 347 U.S. 17), but atthis point there is no need for implied factual findings ofillegality.Actually, Local 373 sent 42 of its members, all of whomsigned that register after Crawford, out to work assign-ments during the 9-day period January 21 through 28, allthis while ignoring the Local 399 registrant. Of the 42 in thebook, 5 were labeled foremen, 14 were labeled stewards,and 6 called replacements. As to the 15 whose out-of-turnassignement proves the 15 unfair labor practices thus farfound, there is not even a pretense that they fitted anycategory such as might excuse the illegal acts shown. In hisbrief, counsel for Respondents called these 15 unquestion-able unfair labor practices, plus other like completeviolations of the statute shown in the Union's records bythe hundreds "mistakes." Plain human experience makesthis defense unacceptable.The first charge in this entire consolidated proceedingwas filed in July 1975 against Local 373. The use of thesedesignating words -foreman, steward, replacement, etc.,-takes on added meaning if the register of January 1975and that of November through December 1975, again asillustration of the whole, be compared in this respect. Oneof the exhibit referral books covers the period November11, 1975, to January 13, 1976. During those 2 months 600ironworkers signed the book and the Local 373 agents incharge referred to work 200 members of their own local. Ofthese, 106 were marked "steward," 50 were marked"foreman," 43 were marked "request," and only one nameappears blank! In contrast, during the 9-day period a yearearlier -156 of 42 Local 373 were referred to work asnothing more than plain ironworkers. Given the contrastbetween January and December of the same year, andgiven the filing of the charge between the first and secondnumerical pictures, a rational mind asks: What are thethis decision. The findings of facts and conclusions of law which follow aretherefore concerned only with Locals 373 and 45.510 IRONWORKERS, LOCAL 373probabilities that such total designation of Local 373members as special cases of one kind or another was tied totheir common local union membership, and not to themere assertion in the registers, unsupported by anyobjective proof, of special individual status?As to Local 373, referral registers were put in evidencefor the period January 15, 1975, through June 10, 1976, andfor Local 45 for the period February 11, 1975, to June 10,1976. The first group consists of 10 books, each with 50numbered pages, each page with 16 sequentially numberedemployee signatures. The Local 45 records consist of twovolumes, each with 50 pages, and each page also with 16names.Crawford is I of 16 ironworkers named in the complaintas having suffered illegal discrimination in direct conse-quence of illegal operation of the hiring hall by Local 373.All 16 of these are members of ironworker locals other thanLocal 373, all are experienced ironworkers -some in thetrade as long as 10 or 20 years, and all have been shapingup -i.e., registering for work -in the Local 373 hiringhall for a number of years. The complaint also alleges thatother hiring hall registrants, also members of locals otherthan Local 373, although not identified in the complaintand who did not file charges, suffered similar illegaldiscrimination in the operation of this hiring hall. As toRespondent Local 45, the complaint names eight individu-al ironworkers, again also not members of Local 45, ashaving been illegally passed over out of turn in workassignments in the operation of the Local 45 hiring hall.For purposes of considering certain defense contentions, itsuffices at this point to note that the referral registers inquestion show violations of Section 8(bX2) by the twoRespondents totaling in the hundreds. Each of the nameddiscriminatees, at least, signed into the hiring halls anumber of times, and the registers show multiple violationsoccurring after most of the times each of them signed theirnames to the registration books throughout the entireperiod.The extent, the multiplicity, the flagrance of the unfairlabor practices shown without question in this case are sogreat that there is an inescapable tie, even at this stage ofthe Board proceeding, between what unfair labor practicefindings ought be made and what remedial action must betaken forthwith. In fact, because it is not possible here toreport and specify each and every instance when a Local373 or Local 45 man was unlawfully preferred to theoutsiders, the defense arguments -discussed below -areintentionally aimed at frustrating simple handling of thecase before the Board and thereby inordinately delying andperhaps even making impossible eventual correction of anintolerable continuing situation. Some comments aretherefore in order, so that the purpose of the Act -alwaysthe correct objective of all Board proceedings -not be lostin the shuffle.The Local 373 registers show the dates when each of the16 charging parties registered, the date his name was calledfor referral in the hiring hall following each of hisparticular signings in, and the precise dates -with names,skills, employers, when the great number of Local 373members, each of whom had signed after the outsider, werereferred to work ahead of him nevertheless, always primafacie proof of an unfair labor practice. The following chart,set out here for the purpose of illustration, is an extractfrom the register of the picture it reveals as to what Local373 did after every one of the many signings in byCharging Party Jeffery Coleridge.JEFFEREY COLERIDGE LOCAL 373 MEMBERS REFERRED OUT-OF-TURNDate DateSigned in ReferredMarkedForemanMarkedStewardMarked MarkedReplacement ReturnedMarked NoRequested Mark3/11/754/9/754/17/755/9/756/11/756/26/757/17/757/25/758/8/759/23/7510/8/7510/16/7510/27/7512/12/7510751214145663/19/754/15/754/23/756/10/756/25/757/15/757/24/758/7/758/19/7510/7/7510/15/7510/23/7511/14/7512/30/7517931313137710 201 858 263 141112143312113133721159437361310231134511 5121/23/762/18/764/14/76DECISIONS OF NATIONAL LABOR RELATIONS BOARD2/17/763/22/764/27/764 1927 299 114/28/76 5/29/76 5 23156 237Comparable to the case, already mentioned, of only oneof the registrations by Crawford in January 1975, here theillustrative chart shows Respondent sent 551 of itsmembers to work out of turn ahead of Coleridge, as a totalpicture, after the 18 times he registered in the hiring hall.Inasmuch as next to the names of 84 of these particular 551members of Local 373 there is no mark, and therefore noclaim they were on any basis entitled to preference, I find aseparate violation of Section 8(bX2) with respect to each ofthese 84 referrals.As part of his brief submitted after the close of thehearing, the General Counsel attached voluminous statisti-cal analysis of all of the referral registers of both Local 373and 45, showing, as does the above chart for Coleridge,every out-of-turn referral made by Respondents of theirmembers following the many signings in by each of the 16outsiders as to Local 373, and by each of the 8 outsiderswith respect for Local 45. The summary consists of 234pages, each page listing about 30 members of Respondentsas having been so preferred. If in overall appraisal of thistotal statistical picture, the continuing registrations of eachof the 24 outsiders, be viewed in isolation from the rest ofthe case, it would appear that Respondents violated thestatute about 7,000 times; i.e., 234 times 30. But the recordsalso show that during many periods there was more thanone outsider -maybe two, three, or more -whose namewas ahead of the preferred member. This means that agreat many particular out-of-turn referrals are listed underthe statistical picture pertaining to more than one of theprejudiced nonmembers. Can it be said that when Smith, aLocal 373 member, was one day referred out of chronologi-cal order Respondent violated the statute twice, or threetimes, instead of once? In a case of this magnitude,reflecting so pervasive and fixed a determination todisregard the law, it hardly matters. It would be a mistaketo belabor such details once it has been found thatRespondents, acting as here, have violated the statute atleast hundreds of times, no matter how the numbers beadded.But while this question may smack of philosophical playin terms of how many unfair labor practices werecommitted, it takes on a very real and substantive meaningwhen it comes to deciding just who was hurt by the illegalconduct, and just how much money earnings each of theprejudiced ironworkers lost in consequence. In short, howdo you remedy this sort of continuing misconduct, to saynothing of putting a stop to it? When a member of thelocal, Smith, is referred out of order, which two outsiders-Brown and Jones -who signed the register before himand are still waiting for work lost how much because of thediscrimination -Brown? Jones? both? The very unprece-dented complexity revealed by this single example, multi-plied hundreds of times as it is here, dictates a rationaloverall look at both what findings of illegal conduct arewarranted and what thought should be given now to theappropriate remedy.112204B. Defense31550126484I. Due processCounsel for Respondents protests against the entireproceeding on the ground that his clients are being denied"due process" because they have not been told what "theexact violations alleged" are, because no proof of wrongdo-ing "was put into evidence," because the accused localswere not informed of "the exact nature of the charges" theyare "called upon to defend." In a very real sense, the"truth" in this case, the "evidence" of wrongdoing wasbrought to the hearing by Respondents themselves. Therecertainly is no surprise, and there certainly is no failure toshow the proof to Respondents. The referrals, without end,of union members who signed and dated the books afterthe nonmembers, are recorded in the handwriting ofRespondents' business agents, the men who run the hiringhalls. To say that they must be shown what they themselvesdid, after they themselves brought their own records tocourt, is no more than an attempt to make a mockery ofboth reason and the rules of evidence. I find no merit inthis defense argument.2. Consent decreeIn 1972 a consent decree issued out of the United StatesDistrict Court for the District of New Jersey in an actionbrought by the United States against, among otherdefendants, the Northern New Jersey District Council ofIronworkers and its five locals, including the threeRespondents, to enforce Title VII of the Civil Rights Act of1964. Included in the court decree are strictures against thehalls to the effect that, in the operation of their hiring halls,they not discriminate against registrants for job referrals onaccount of "race, creed, color, or national origin." Indetailing the exact procedures according to which thehiring halls must be run, the decree then expresslyincorporates a number of the precise applicable provisionsspelled out in the Ironworker Council's collective-bargain-ing agreement with the Building Contractors Association.Among these, and pertinent here, is the understanding that"no ... applicant shall be ... denied referral because heis not a union member." And, of course, the hiring hallsremain even today subject to supervision and scrutiny ofthe District Court to prove compliance with its everyprovision.I find no merit in the conclusionary, all-embracingstatement that because Respondents must operate theirhiring halls in conformity with the civil rights aspect of thisconsent decree, the National Labor Relations Board isprecluded from testing their referral registers after a chargeis filed alleging violations of the proscriptions of theNational Labor Relations Act. I can conceive of a casewhere John Smith was passed over on January I in favor ofJoe Brown who registered on January 2, and where a civilcourt has ordered the union to send Brown out right away, IRONWORKERS, LOCAL 373now, in affirmative action -to use a modern phrase. TheBoard might well yield in that specific situation, preemp-tion or no preemption. But when a District Court orders aunion not to discriminate against black or Spanish people,and even to do something extra to balance the prejudices ofthe past, it does not follow that respondents in Boardproceedings may therefore utilize the hiring hall tomonopolize virtually all available work in an entiregeographical area in flagrant flouting of the clear prohibi-tions of this Federal law. The argument rests fundamental-ly upon poor logic anyhow. It does not follow from the factthat you may not discriminate against blacks, etc., that youmay therefore discriminate against members of anotherlocal union. And this is what the documentary evidenceproves time without number in this case. But even apartfrom all this, the decree itself literally restates theprovisions of Section 8(b)(2) of the Taft-Hartley Act. Thefirst caveat on the subject of "referrals" in the consentdecree reads:The referral system shall be operated on a nondiscrimi-natory basis without regard to membership or non-membership in the Union, and there shall be nodiscrimination against any person by reason of race orcolor.In his brief the General Counsel correctly paraphrasesthis defense as an attempt to shift the burden of proving anasserted affirmative defense to the prosecution side of thecase. The Union's referral registers are an overwhelmingprima facie case if there ever was one -violations ofSection 8(b)(2) without end for months and continuingtoday. The court decree says the Union could sendmembers of minority groups out to work even before otherswho signed in ahead of them. Now the Union says: "Wehad, and we have a right to do that, Taft Hartley or not.Prove to us and to the Board that we did not -i.e., preferminority people -in each and every one of the hundredsof instances where our records show preference to our ownmembers." It is a mistaken notion, or defective reasoning,to say that when one party has the burden of proving thepositive, you assume the positive so long as the opponentfails to disprove the positive, or to prove the negative.Moreover, there is the determinative fact that the Respon-dents here do not even claim the positive to be true. Whilesaying it had a right to send blacks to work out of turn,Local 373, as well as Local 45 for that matter, did not evenmake the statement that what appears as pure discrimina-tion against nonmembers was in fact positive discrimina-tion in favor of minorities. It could hardly make thestatement. Of the 200 Local 373 members referred to workbetween November 17, 1975, and January 13, 1976, only 12were black; and of the 42 Local 373 members referred outto work from January 21 to January 28, 1975 -all-The registers also show that in addition to L.ocal 373 or Local 45members reterred out of turn with no mark, or marked "foremen.""steward." etc.. still others were also sent out to work out of turn. withrespect to the dates when the Charging Parties signed the registers Theunderlying collective-bargaining agreement provides that each Ironworker.,hen registering for work, must indicate his particular expeltise within thetrade. This means he marks himself for the following kinds of work or skill:connecting work. structural work, ornamental work, machine rigging,tinishinig work. sheeting. fencing. rod. swelding. welding structural andselding rodspreferred against Crawford's earlier registration -nomore than three were black!I view all of Respondents' talk about that consent decreeas amounting to no more than an opening statement thatthey intended to prove an affirmative defense to defeat thecomplaint. They left it at that, and came forth with nothingin the form of evidence or proof. The record stands -anabsolute prima facie case upholding the complaint -asthough counsel for Respondents had not spoken at allabout the consent decree. If Local 373 had proof that 15 ofits members who were improperly assigned ahead ofCrawford in January 1975 -only 3 of them black -werein fact so favored as a form of affirmative action to preferminority groups in compliance with the court decree -and never mind Section 8(bX2) of the Act -all it had todo was come forth with proof. It did not.3. Foremen, stewards, etc.The argument that the locals had a right in certaincircumstances to prefer particular ironworkers, even if theyhappened to be members of Respondents, and thattherefore the General Counsel has not satisfied his primaryburden of proof, is made a second time -albeit limited toless than all the local men who were referred out of turn -in a reference apart from the court decree. The contractbetween the Ironworkers Council and the ContractorsAssociation deals with referral of foremen, stewards,replacements, and employees expressly requested by nameby a particular employer, and the General Counselconcedes that ironworkers who met such special qualifica-tions spelled out in the collective-bargaining agreementcould be referred out of turn. I find this defense argumentalso unconvincing in the light of the total record. But theinterest of clarity requires the finding now that, evenassuming, contrary to my ultimate conclusions, there wasmerit in this defense position as to some of the preferredmembers of Local 373 or Local 45, a very substantialnumber were illegally favored without question because asto them the defense assertion cannot possibly apply. Nomark of any kind was ever placed near the names ofperhaps hundreds of preferred local men.As the months went on, starting early in January 1975before any charge was filed, continuing into the secondhalf of the year with more charges being filed, and thenthrough the early part of 1976 as the hearing approached,more and more of the preferred members were designatedforemen, stewards, etc. Indeed, there came a time whenpractically every member of Local 373 was recorded as inone special category or another. The inference that thisprogressive pattern tells a revealing story of deceit isinescapable.2In an ordinary unfair labor practice proceeding beforethis Board, once it had been found that a respondentWhen registrants are referred out in response to requests received fromcontractors. they can only go for work within their indicated skills. In eachand every instance where the preferred assignment of a Local 373 or Local45 member is shown in the General Counsel's appendixes it means a manas shown on the fact of the referral register was sent to do the precisekind of work for which the nonmember had registered before him. All ofthose members of Respondents who. although referred out of turn, appear(Continued)513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitted hundreds of separate violations of the samesection of the statute, it really is immaterial whether or notit also committed more, even if the additional onesthemselves run into the further hundreds. But there aresignificant and important aspects of this case that demandspecial consideration. In a very substantial sense thequestion of whether or not Respondents violated thestatute is intimately interwoven with the question of theappropriate remedy. The unfair labor practices alreadyfound reveal an unmistakable and fixed determination inthese locals to violate the statute flagrantly and persistent-ly. The pattern of misconduct gives promise only ofcontinued indifference to all legal proscriptions. It isappropriate therefore to put at rest the claim that becausethe contract and the law do permit out-of-turn assignmentsof a local union member as a steward or a foreman, etc.,Local 373 or Local 45 can simply continue to mark all of itsmembers with such one-word titles and under that coversend out all its members while ignoring all other regis-trants. As noted, from November 11, 1975, to January 13,1976, Local 373 marked 199 of the 200 of its membersassigned in such fashion. A numerical breakdown of thetotal Local 373 registers, spanning a 15-month period,shows that it sent 1,048 of its members to work as"stewards," while putting the title on only 383 nonmem-bers. This disparate treatment bespeaks a double messagewhen coupled with the fact that during the same periodmore than twice as many nonmembers signed the registersas did Local 373 members -5,210 compared to 2,410. Butthe contract provides only that "senior, experiencedapplicants" may be referred out of chronological sequenceto work as stewards. So far as this record shows, the outsideapplicants -the Charging Parties for the least -were asexperienced as the bulk of the local members. There is nobasis for presuming that the ratio of experienced ironwork-ers between the two groups was 6 to I in favor of the localmembers. But that is precisely what the relative number ofsteward referrals shows against the total registration.As in the case of the civil rights minority groupargument, here the locals argue they had a right to preferexperienced men even if they were members. But it offerednothing even tending to justify such a meaningful dispro-portion in its selection. It may well have had objective,nondiscriminatory basis for the out-of-turn selection ofsome of these, but surely not for so large a number. Theapplicable rule of reasoning is called the law of concomi-tant variations.3The revealing numerical picture applies with equal forcewhere Local 373 members were marked "foreman" whenreferred to work out of chronological order. Again, thecontract provides that when a contractor "requests aspecific person to serve as a foreman on a job," that mancould be sent out so long as his name was on the register,no matter when he signed in. Can it be presumed -absentany evidence in support -that so many Local 373members were requested and so few nonmembers? Refer-ence has already been made to the register for Novemberto have been sent to do the kind of work for which the Charging Parties didnot then register, have been ignored, both in the appendixes and indiscussions in this Decision.I The cumulative indications of false labeling take many forms. Among17, 1975, to January 13, 1976, where 50 of the 200 Local373 men sent out were marked "foreman." More glaring isthe picture shown in the immediately following register -that for January 13, 1976, to March 18, 1976. Here, 784ironworkers signed the book; of these about 267 wereLocal 373 members and about 517 nonmembers. FourteenLocal 373 members were not in the hall when called, andtherefore were marked "absent." Of the remaining 253, allsent out, the record shows clearly 107 were marked"steward," 75 were marked "foreman," 57 were marked"requested," and about a dozen were marked ambiguously.Can it be, again, that all Local 373 men were "senior,experienced men," or requested by employers to act asforemen, or requested by such a diversity of contractors forunexplained personnel attachment? I think not. I find thata substantial number of Local 373 members who arereferred to work marked "stewards," "foremen," or"requested" -and it is not necessary to fix the precisenumber -were not specially qualified, or requested, andthat when Local 373 sent them out it violated the statute inthe vast majority of such cases.But what most supports this finding of repeated unfairlabor practices and points to hidden purpose -asdistinguished from nondiscriminatory objective selection-is the further fact that during the January 13 to March18 period alone, of the 75 Local men called "foremen," allbut 2 were referred to work out of chronological order -i.e., while men who had signed in ahead of them sat andwatched in the hall. In significant contrast, all but 4 of the22 nonmembers who were marked "foremen" on registerswent to work only when their names, as listed, entitledthem to assignment.The pattern holds with respect to "stewards" referredduring the same 2-month period. There were 93 menmarked "steward" and 69 marked "nonmembers." But, ofthe 69 nonmembers only 3 were referred out of chronologi-cal order, while of the 93 Local 373 men, all but I weregiven preferential assignment; i.e., out of chronologicalorder.C. Local 45All of the foregoing considerations apply with equalpertinence to what is revealed in the referral registers ofLocal 45. The defense argument relying on the minorityrights consent decree, the contractual privilege of employ-ers to request special referrals for foremen and even for anyironworker personally desired by a contractor, and theright of a union to select men to serve as stewards areaddressed with respect to Local 45 exactly in the samewords as they are advanced to explain away the primafaciecase proved against Local 373 by its registers. For theperiod February 11, 1975, to June 10, 1976, about 1,526ironworkers signed into the Local 45 hiring hall, accordingto its records; of these, only 45 are marked "black." Thepercentage ratio between black and white cannot begin tojustify the extent of out-of-turn preference shown here forLocal 45 members, to say nothing of the fact there is nothe members it sent out to work as stewards were approximately 65 Local373 apprentices and trainees. On the face of the registers, these could nothave fallen in the special category of "senior, experienced men."514 IRONWORKERS, LOCAL 373evidence -offered or claimed -that color was the reasonfor the proven discrimination pattern.As he did with the Local 373 registers, the GeneralCounsel prepared, and attached to his brief, a statisticalsummary taken from the Local 45 referral registers as theyreveal out-of-turn referrals of Local 45 members aftermany instances when the eight nonmembers named in thecomplaint signed into this hall. The following chart sumsup a significant part of the information set out in thestatistical picture:LOCAL 45 MEMBERS REFERRED OUT-OF-TURN TOTHE PREJUDICE OF THE NONMEMBERS PREVIOUSLYSIGNED INNONMEMBERTIMESREGISTEREDNO. MARKAFTER NAMESMARKED"REQUESTED"Jack TagliariniJohn MonielloJames MonielloMichael MonielloCarl ClarinoPatrick ClarinoMarcel BizienAdam LerieI cannot and do not believe that so many members of thelocal, all repeatedly given deliberate preference in workassignments over the nonmembers who signed in ahead ofthem, could possibly have been specifically requested bythe great number of employers that must have beeninvolved. But again, as to all of those Local 45 men next towhose names there is no distinguishing mark at all, it was apure violation of Section 8(b)(2) of the Act by RespondentLocal 45 to have referred them. How many separateviolations were committed? Here too there is an overlapshown in the registers of Local 45. But for the least thereoccurred 109 separate unfair labor practices, for that manyunmarked members were preferred to Adam Lerie after hesigned in.As in the case of Respondent Local 373, I find thatRespondent Local 45 violated Section 8(b)(2), as alleged inthe complaint, at least 109 times, to the detriment of the 8employees named in the complaint.D. Further Contentions by the General CounselI. All 16 ironworkers named in the complaint as havingsuffered illegal discrimination in the operation of the Local373 hiring hall applied for membership in that local in 1975or 1976 and were refused. Likewise, all eight of those, alsonamed in the complaint, who were hurt illegally by Local45, were denied membership applications filed with thatRespondent. The General Counsel asks for a finding thatan additional reason why the two Respondents referredtheir members out of turn ahead of the named individualswas retaliation for having presumed to apply for member-4 International Brotherhood of Boilermakers. Iron Shipbuilders, Block-smiths, Forgers and Helpers Local Lodge No. 169. AFL-CIO (Riley StokerCorporation), 209 NLRB 140(1974).ship. Clearly, Respondents did not want these men in theirlocals, and I suppose this is evidence of dislike for them inthe eyes of Respondents' officers. But it would add nothingto the strength of the affirmative evidence to make such afurther finding. If a union ignores members of other localswho timely register in the hiring hall and by such deliberatedenial of their statutory rights to employment under anexclusive hiring hall arrangement commits a completeunfair labor practice4-as already found in this case -topoint to other indications of an intent to violate the statutein the very same illegal act is no more than adding color.2. Another assertion by the General Counsel at thestart of the hearing was that he intended to proveRespondents favored friends and relatives of their mem-bers against the same named individuals. There is nosupporting evidence to warrant such a further factualfinding.3. Still another element of proof of illegal discrimina-tion, again as asserted by the General Counsel, is that whenthey did refer nonmembers albeit after first favoring theLocal 373 or Local 45 men, Respondents sent the strangersto jobs of very short duration. And some evidence wasoffered that does prove many assignments to the outsiderswere indeed for only I day, perhaps 2 or 3 days. The W-2forms used for this purpose also show, however, that onother occasions the outsiders went to work that lastedmuch longer. But of greater significance, on this point, isthe further fact that there is no indication that couldsupport any meaningful finding that the local men were infact sent to longer assignments. There is proof, in anotherform, showing without question that Local 373 membersOTHERMARKS76545437414239513695210946495139491261552024221624112715515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDearned much more during the years 1975 and 1976 than didthe Charging Parties. But to say that the discriminatees, inaddition to having been sent out less frequently, as shownby the referral registers, were also sent out to less desirablejobs would require inquiry into what kind of jobs weregiven the local union members. Absent such evidence therecan be no comparison between the two groups.4. As to Local 45, there is another form of documentaryevidence that does add to the quantum of affirmative proofsupporting the basic complaint allegation -i.e., that thatlocal really did favor its members without regard to the fairdistribution of jobs theoretically guaranteed by the hiringhall arrangement. This evidence does not go to intent orreason for discrimination, but rather to the fact itself ofdiscrimination. On all the projects where work covered bythe contract between the Ironworkers Council and theEmployer Association is performed, there is a steward whomakes a weekly report to the Ironworkers Union PensionFund. These are called steward reports, and in eachinstance show the names of every employee on the job, thelocal union of which he is a member, and the number ofhours worked during that week. Perhaps a thousand ofthese steward reports were received in evidence, for theperiod January 1975 to June 1976. As to these exhibits, stilloriginal records maintained by Respondents, the GeneralCounsel prepared a third statistical picture, also attachedto his posthearing brief.It will be recalled that the 8 outsiders who signed into theLocal 45 hiring hall, together registered a total of 41 times.The steward reports show that in just about each and everysuch instance members of Local 45, who signed theregisters after the outsiders, worked on projects covered bythe collective-bargaining agreement, not only as assignedout of turn from the hall, but to a much greater frequencyon jobs that are not mentioned in the registers at all. Andthey performed this work -detailed without end as to dayand place -during the very period when their namesappeared on the registers recording them as ostensiblywaiting for work. As the General Counsel asserts, theregisters of Local 45 are false. The collective-bargainingagreement does provide an employer may request "anapplicant" out of the hall by name. But these men wentfrom one job to another -always as reported by thestewards -without their names ever going back on theregister. The local is required to keep a record of all suchrequests by employers for "applicants," but althoughcontending all these members "had been requested"Respondent did not produce its record in this regard.Again, these steward reports are not necessary to helpprove the essential complaint allegation, for the referralregisters -even in the case of Local 45 -more thansuffice to establish continuing, repetitive, and multitudi-nous violations of the statute by Local 45.E. Joseph BucciJoseph Bucci's name appears in the complaint as analleged discriminatee but without specific reference to aparticular local respondent. He finished high school inJune 1975 when 18 years old, applied for entry into theIronworkers Union Apprenticeship Program, failed the"entrance exam" and was so notified in November. Hethen received a notice advising him he could appeal theruling but he did not do so. At the hearing he testified thathe went to the Local 45 hiring hall on December 1, 1975,where Babe Venner, business agent of Local 45, asked whowas he; when he answered "Joe Bucci," the business agentasked did he have an Ironworkers book. Bucci said no, andthen, according to his testimony, the business agent "closedthe glass window and that was it." Bucci never againthereafter spoke to any union agent. I will recommenddismissal of the complaint as to this man. There is nogrounds for holding he was entitled, considering all theapplicable provisions of the relevant collective-bargainingagreement, to register in this hiring hall.F. William O'NeillThis man's name appears in the complaint as havingbeen illegally referred out of the Local 483 hiring hall.There were, at the start of the hearing, three otherironworkers named in the complaint as having been deniedproper referral by that Respondent -Wilkens, Philipchuk,and Clark. As to the last three, the General Counselwithdrew their names from the case at the close of his casein chief. O'Neill's story is the only remaining part of thecase against Local 483.He said he went to the union hall on August 25, 1975,because a certain Mr. Conklin, owner of a company calledSenia Construction, had told him that he, Conklin, wouldarrange, or had arranged, to have some agent of theemployer request O'Neill's special referral to the job. Thewitness said he sat in the hall that day but was not sent tothat particular job. He was referred out to work 3 dayslater.This is the totality of the testimony, or proof of any kind,said to establish that Local 483 did anything illegal withrespect to this man. It is the purest hearsay and nothingelse. I shall recommend dismissal of the complaint as toWilliam O'Neill also.G. Frank O'Neill and Jack TalgliareniFrank O'Neill, a member of Local 158 of the Ironwork-ers International, registered at the Local 373 union hall 16times during 1975 and the first half of 1976. He wassubjected to the same discriminatory treatment as were theother nonmembers of Local 373 -about 300 names ofLocal 373 men appearing on registers of having signed inafter him but being referred out first. When his name wascalled in the hall following his 16 registrations -althoughalways belately -13 times he was present and acceptedassignments, where he went and worked. Three times hewas absent. His record of absences is not abnormal, forabsences are marked throughout the registers next to thenames of all kinds of registrants, members of Local 373included.Tagliareni, a member of Ironworkers Local 399, regis-tered six times in the Local 45 hiring hall, and also like theother named claimants here was repeatedly passed over -according to this Respondent's registers -in favor of laterregistrants who were members of Local 45. Five of thetimes Taglareni's name was belatedly called, he waspresent and sent out of work. What happened the sixth516 IRONWORKERS, LOCAL 373time is not clear in the registry book because theappropriate place for notation was simply left blank.During cross-examination of these two men at thehearing it was brought out that both have at times workedas ironworkers under other assumed names. The reason forsuch activity, the timing, the relationship between that andthe referrals and the discriminations shown here, does notappear. Whatever the fact of a man using more than onename when working at the same trade may mean in othercontexts, or under other rules and laws, it has no significantrelationship to the question presented in this case. Theysought work out of this hall, they accepted it when it wasoffered, and they were unlawfully denied referrals to whichthey were lawfully entitled. The continuing unfair laborpractices committed by Respondents hurt them as well asothers named in the complaint. There is no reasontherefore for viewing them in any different light so far asthis proceeding is concerned.H. Charles and Joseph ThomThese two men are brothers who signed into the Local373 hall nine times, all but once together. They oftenmarked the book "one car," giving the Union dispatcher tounderstand they wanted an assignment that would make itpossible for both of them to travel to work together -inone car. And they were sent out in that way. Eight timesthey signed together; of these, four times they were sent tothe same employer on the same day, twice their nameswere called on the same day and both were absent from thehall, once there is a blank space in the register after bothnames, and once, again their names called on the sameday, Charles was absent and Joseph went to a job. Theonly other time when either name appears on the register iswhen Joseph signed alone, and eventually, albeit belatedly,was sent out alone. That their concept of employment asironworkers required joint employment as a regulararrangement, is further shown by a picture of theirearnings, also placed in evidence. The two principal jobsthey held were with Vican Construction and with SudlerConstruction. At Vican, Joseph earned $8,063 and worked99 days, while Charles earned $7,680 and worked 94 days.At Sudler, Joseph earned $3,435 and Charles $3,306, whileJoseph worked 42 days and Charles 41 days.I do not think there can be a finding in this case thatLocal 373 violated the Act respect to these two registrantsin its hiring hall. They used the hall for work they could getthat fitted their special circumstances and needs. Toconclude that the Union treated them differently than ittreated its own members would require that it in fact sentits members out to double jobs, or assignments where twomen could travel to work in one car. There is no suchevidence, and none was offered. I shall therefore recom-mend dismissal of the complaint with respect to Charlesand Joseph Thom.I have had marked three of the Appendixes (A, B, and C)attached to the General Counsel's brief as AdministrativeLaw Judge Exhibits: Administrative Law Judge Exhibit Iis the statistical picture drawn from the Local 373 referralregisters and showing all referrals of Local 373 members inpreference to the 16 nonmembers named in the complaintwho signed in ahead of the preferred members. Adminis-trative Law Judge Exhibit 2 is the statistical picture drawnfrom the Local 45 registers and showing the like out-of-turn referrals by that Respondent vis-a-vis the earlierregistrations by the other eight outsiders named in thecomplaint. Administrative Law Judge Exhibit 3 is thestatistical picture drawn from the steward reports of Local45, showing about 1,000 instances when its members wereworking on contract jobs in total disregard of the exclusivehiring hall. In order that the closing findings of unfair laborpractices committed be better understood by any reviewingauthority, I now receive into evidence Administrative LawJudge Exhibits 1, 2, and 3.I find that, in every instance where Local 373 and Local45 referred their members to work in preference tononmembers who had signed into the hiring hall ahead ofthem, and where the member's name bears no special markof designation in the book, all as shown in the originalreferral registers received in evidence, Respondents violat-ed Section 8(bXIXA) and (2) of the Act. I also find that allinstances, again as precisely shown in the referral registers,where the two Respondents referred members in prefer-ence to previously registered nonmembers, but markedtheir names "foreman," "steward," or "requested," theyviolated the same section of the statute more than half ofthe total times they did so. The realities are that there musthave been some occasions when such "marked" out-of-turnreferrals in fact conformed with and were thereforejustified by the provisions of the underlying collective-bargaining agreement. With no less certainty, there musthave been occasions when the use of the labels was not inkeeping with the contract exceptions to the hiring hallrules. In the light of rational inferences arising from thevery significant related numbers revealed on the totalrecords, I think at least half of such referrals in truth wereno more than regular, nonexceptional assignments, andprobably even many more. Inferences of illegal motivationdo arise from numerical imbalance; see United States v.Ironworkers Local 86, 443 F.2d 544 (C.A. 9, 1971), cert.denied 404 U.S. 984 (1971). For purposes of this Decisionthese findings will suffice.IV. THE REMEDYIt has been held that in special circumstances the Boardmay, indeed should, fashion unusual remedies. Where theviolations of the Act committed are of extraordinarypervasive nature, where they are of almost unlimitedmagnitude, if the remedy imposed is to have any justifica-tion at all it too must be of a force and character to matchthe offenses. Long ago the Supreme Court said anemployer must bargain with a union which in the endconcedes it represents no present employees, and thereason was because emphasis upon the conventional meantfrustration of the very purpose of the statute in that case.Franks Bros. Company v. N.LR.B., 321 U.S. 702 (1944).And more recently the Court ruled that where anemployer's unfair labor practices are sufficiently "fla-grant," "egregious," it could be ordered to extend exclusiverecognition to a union, and bargain collectively with it,notwithstanding there is no showing it was ever in factauthorized by a majority. N. LR.B v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969). This case at bar brings to light517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstill another instance of such widespread flouting of thelaw, such longstanding, repetitious, and pervasive viola-tions of the statute, that the normal or usual remedialBoard techniques are pointless. In fact, the record, as awhole strongly suggests that these two local unions arecounting upon the standard procedural delays inevitablytied to the usual Board practices in order to continue righton with their now long-established practice of denyingwork to any hiring hall applications but their ownmembers. It is for this reason that Respondents demand tobe shown now each and every instance where they in factprejudiced a man. That infinitessimal question alone, wereit to be permitted to stall this proceeding, would meanmonths of detailed bookkeeping before a Board finding ofany kind could issue -with Respondents all the whilecontinuing the illegal practices of the past. This is why Ithink finding a few hundred separate violations sufficesinstead.But the same delay -reaching into years -is soughtobliquely via the make-whole route. In the normal case,after the Board finds an unfair labor practice wascommitted, a check is made to ascertain how much thediscriminatees lost in wages. The standard backpayspecifications detail to the penny precisely how muchSmith "would have earned" had the union not ignored hisright to work. In this case it is not possible to restructurethe past -i.e., it is not possible to determine with anyrational degree of certainty, how much each of the 22 (theThoms excluded) individuals named in the complaints -to say nothing of those in fact discriminated against butnot yet identified! -would have earned had they beensent to work in proper rotation. The inquiry in each ofmaybe a thousand instances would become so ramified andspeculative that in the wasted morass of time and energythe misconduct would simply remain unremedied. Counselfor the locals correctly said, at the hearing: "Neither of usare that young to do that."Two definitive elements in the remedy are dictated in thiscase. Of course, as always, Respondents must be ordered tocease and desist from further violations of Section8(b)(l)(A) and (2) of the Act in the operations of theirexclusive hiring halls. There must also, however, be: (1) amonitor -designated and supervised by the NationalLabor Relations Board but compensated by the twoRespondent Locals -to oversee the day-by-day operationand recording of both the Local 373 and Local 45 hiringhalls; and (2) an immediate order by the Board directingthe two Respondents to pay, to each of the 22 nameddiscriminatees, an amount of money to bring their 1975earnings, and their first half of the year 1976 earnings, outof these halls, up to a par with the average earnings of allLocal 373 and Local 45 members who shaped out of thesehalls during the same periods.As to the first point -designation of a neutraloverseeing monitor -if the facts of this case, as alreadyexplained above, are not sufficiently persuasive to areviewing authority, if the logic and necessity for such a5 "the burden is upon the employer to establish facts which wouldmitigate that liability." N.LR.B. v. Brown & Root, Inc., 311 F.2d 447, 454(C.A. 8, 1963). And whenever in the total picture there do appearuncertainties or ambiguities "the backpay claimant should receive thebenefit of any doubt rather than Respondent, the wrongdoer responsible forcorrective measure do not emerge from the face of therecord no amount of added monologue here would help. Arespondent, or defendant, which so blatantly and continu-ously disregards a Federal District Court order not todiscriminate in referrals on the basis of local unionmembership, will surely continue to ignore any directive ofthis Board unaccompanied by simultaneous power toenforce.As to the second item there is in evidence data from therecords of the District Council of Iron Workers ofNorthern New Jersey Pension and Welfare Funds, and itshows with exactness how much money members of Local373 earned at work covered by the Iron Workers Council-Employer Association Contract during 1975, and theamount they earned during the first half of 1976. For theyear 1975 these members averaged over $17,000 inearnings, and, in contrast, as shown by the same computerprintout from the pension fund, the 14 ironworkers whosuffered illegal discrimination at the hands of Local 373earned only an average of about $6,400. The relativepicture holds substantially the same for 1976. Even theLocal 373 apprentices, and trainees, earned greatly inexcess of the prejudiced outsiders, all skilled craftsmen. Iagree with the General Counsel and the Charging Partiesthat short of extraordinary remedial action these Respon-dents will continue on in their illegal ways. Whatevercourse this proceeding may take, inevitably in the end whatRespondents will have to pay to restore the status quo (aphrase not literally applicable here) must be no more thanan approximation of the actual loss of earnings, a guess -but a rational, educated, justified, and unavoidable guess.And the procedure of estimating in place of precision issupported by precedent.5The discriminatees are not to bepaid an amount to bring their earnings up to that of thefavored members, for had there been equitable allocationof work instead of illegal preference, the members wouldhave earned less than they did. The actual earnings of all-members and nonmembers -should be totaled, theoverall sum divided by the number of ironworkers whoworked -again members and nonmembers -and theresultant average be deemed the amount each of thediscriminatees would have earned absent the illegalconduct.And precisely similar calculations can be made withrespect to those nonmembers -identified in the pleadingsor not as yet identified -who were illegally denied properreferral out of the Local 45 hiring hall. The pension fundfinancial data which produced the exhibits received inevidence reflecting the earnings of members of Local 373are equally available upon request to produce the averageearnings of all members of Local 45.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondents set forth insection III, above, occurring in connection with thethe existence of any uncertainty and against whom any uncertainty shouldbe resolved." United Aircraft Corporation, 204 NLRB 1068(1973); see alsoJ.H. Rutter-Rex Manufacturing Conpany, Inc., 194 NLRB 19 (1971), andN. LR.B. v. Miami Coca-Cola Bottling Company, 360 F.2d 569 (C.A. 5, 1966).518 IRONWORKERS, LOCAL 373operations of the diversified employer members of theBuilding Contractors Association of New Jersey, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.On the basis of the foregoing findings of fact, and uponthe entire record I make the following:CONCLUSIONS OF LAWI. By attempting to cause and by in fact causing theemployer members of the Building Contractors Associa-tion of New Jersey to discriminate against 14 ironworkersnamed in the complaint, and other as yet unidentifiedironworkers, in violation of Section 8(a)(3) of the Act,Respondent Local 373, International Association ofBridge, Structural and Ornamental Iron Workers hasviolated and is violating Section 8(bX2) and (IXA) of theAct.2. By attempting to cause and by in fact causing theemployer members of the Building Contractors Associa-tion of New Jersey to discriminate against the eightindividual ironworkers named in the complaint and otheras yet unidentified ironworkers, in violation of Section8(a)(3) of the Act, the Respondent Local 45, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers has violated and is violating Section 8(b)(2) and(IXA) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]519